Citation Nr: 0407934	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The veteran filled a claim of entitlement to service 
connection for PTSD in October 1995.  In January 1996 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent effective date of October 27, 1995.  In 
February 1996, the veteran filed a statement expressing his 
disagreement with the assigned 10 percent rating.  Therefore, 
the issue has been characterized as such on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The case was previously before the Board in January 1998, 
October 1998 and March 2000.  The veteran presented testimony 
to the Board at a hearing in April 1998.  

In October 1998, the Board issued a decision granting an 
increased rating of 70 percent for PTSD and remanded the 
issue of entitlement to a total rating based on individual 
unemployability.  The RO implemented this decision in 
November 1998, and made the rating effective December 4, 
1996.  However, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 1999, counsel for the veteran and VA filed 
a Joint Motion to Vacate and Remand the Board Decision, and 
to Stay Further Proceedings.  An Order of the Court dated in 
July 1999 granted the joint motion.  Pursuant to the order, 
the Board remanded the case to the RO in March 2000.  

Following the requested development, the RO readjudicated the 
claim.  A total rating of 100 percent was assigned, effective 
January 19, 2000.  Because this decision granted an increased 
rating of 100 percent, which had been on appeal, the question 
of a total rating based on individual unemployability was 
rendered moot.  

The veteran appealed the assigned effective date.  However, 
the Board considers the issue on appeal to be one involving 
the assignment of staged ratings for PTSD from October 27, 
1995 forward pursuant to Fenderson.  Such a decision 
incorporates the matter of effective dates.  

In October 2003, the veteran testified at a hearing before 
the Board.  


FINDINGS OF FACT

1.  For the period of October 27, 1995 to December 3, 1996, 
the veteran's PTSD was manifested primarily by difficulty 
getting along with others, recurrent nightmares, flashbacks, 
explosive anger, easy irritability, constant sleep 
difficulties, anxiousness, nervousness, and depression.  

2.  From December 4, 1996 forward, the veteran's PTSD was 
manifested primarily by auditory hallucinations, paranoia and 
suspiciousness, severe nightmares, inability to sleep, 
recurring flashbacks, thoughts of violence, homicidal 
thoughts, social isolation, and severe social and 
occupational impairment resulting in unemployability.


CONCLUSIONS OF LAW

1.  For the period October 27, 1995 to December 3, 1996, the 
criteria for a 50 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  

2.  The criteria for a 100 percent schedular evaluation for 
PTSD was met effective December 4, 1996.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Subsequent to the vacated Board decision of October 1998 and 
the Board's March 2000 remand, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The new legislation provides for, among other things, notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The decision of the Court in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO furnished the veteran with the notice in 
May 2001, prior to the assignment of a 100 percent rating in 
June 2001 and the December 2002 denial of an earlier 
effective date for the 100 percent rating.  Therefore, the 
veteran was provided the notice at a time prescribed by law.  

In the Pelegrini decision, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  A review of the August 2001 letter 
shows that it contains all four elements.

In the May 2001 letter and June 2001 personal contact, the RO 
advised the veteran of the VCAA and what the responsibilities 
of the VA and the claimant are in developing the record.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, by way of the rating decisions of 
record and the February 2003 Statement of the Case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately one year from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's responses indicate that 
there is no outstanding evidence not already of record.  In 
October 2003, the veteran testified that he was granted 
Social Security Administration (SSA) benefits, effective as 
of March 1998.  A copy of that decision is not of record.  
However, given the favorable decision below regarding this 
particular period, it is not necessary to obtain the records.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD

The service medical records document injuries that the 
veteran sustained in a helicopter crash that took place 
during his service in Vietnam.  The service records reflect 
the award of a Combat Action Ribbon and Purple Heart.  At the 
time of an August 1972 VA examination, the examiner commented 
on the veteran's emotional instability, intolerance to 
stress, and difficulty controlling aggressive components.  
However, a psychiatric disorder was not diagnosed.

VA received the veteran's claim of entitlement to service 
connection for PTSD on October 27, 1995.  

A review of the VA treatment records dated from October 1995 
to January 1996, reveals that the veteran had been married 
for one and a half years and was employed.  He had good, 
effective communication with his present wife.  They had two 
daughters and a stepson.  His complaints included primarily 
poor tolerance of authority, an explosive temper, verbal 
assaults, a poor sleep pattern, and nightmares.  He had once 
shot at his sister, although he currently denied any suicidal 
or homicidal ideas.  He had been fired from jobs numerous 
times.  He was not promoted in his current job because of his 
verbal aggressiveness toward superiors.  His temper, insight 
and judgment improved through supportive counseling.  

At a December 1995 VA PTSD examination, the veteran stated 
that he did not often visit people and did not "fit in" 
with people.  He also complained of being irritable, angry, 
and distrustful.  He reportedly had worsening nightmares and 
flashbacks.  The examiner noted that the veteran was anxious, 
nervous, restless and depressed.  He appeared irritable and 
stated that he could become aggressive and violent.  He 
answered questions and verbalized his needs and feelings.  
The examiner diagnosed PTSD.

In February 1996, the RO granted service connection for PTSD 
and assigned a 10 percent evaluation effective October 27, 
1995.

On VA examination on December 4, 1996, the veteran reported 
that since his separation from service he had more than 50 
jobs but was fired more than 20 times because of anger.  He 
reportedly could not get along with people and had a problem 
with authority.  He was currently employed as a printing 
equipment operator.  He had held this job for the past six 
years.  His complaints included recurrent nightmares, 
flashbacks, episodes of sudden violence, being impatient and 
easily agitated, an inability to control his anger at work 
and verbal hostility toward co-workers, aggravation, constant 
sleep problems, becoming startled easily, preoccupation with 
constant anger, and auditory hallucinations (hearing voices).  
The examiner noted that the preoccupation with constant anger 
limited the veteran's adaptability and flexibility at the 
workplace.  On mental status examination, the veteran was 
casually dressed and guarded.  He spoke in a hostile and 
guarded manner.  He was easily irritated and his affect was 
constricted.  His mood was depressed and angry.  His thoughts 
were logical, coherent and paranoid.  Cognitive testing 
revealed the veteran to be alert and oriented to time, place 
and person.  His concentration was good.  On memory testing 
he knew the last three presidents.  Five minute recall was 
good for three out of three objects.  He was able to perform 
calculations and his abstraction was good, his judgment 
adequate, and his insight limited to fair.  Pertinent 
diagnoses included PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 50, meaning 
that the PTSD symptoms causing serious impairment in social, 
occupational and personal functioning.  The examiner also 
stated that the veteran was dealing with a problem 
controlling anger and had a tendency to become enraged.

On a visit in July 1997, the veteran stated that he had been 
moved to another department due to an ongoing conflict with a 
coworker that he wanted to see harmed.  He had also had an 
outburst during a meeting to discuss the conflict. 

At an April 1998 hearing, the veteran reported that he had 
over 30 jobs since his separation from service and had been 
fired from the majority of them because of a bad attitude and 
difficulty getting along with people.  He had been unemployed 
for the past month and a half.  He quit his job because he 
felt that he was going to be fired.  He stated that he had 
been married three times and had been arrested because of his 
explosive personality and violent behavior.  He preferred to 
be alone and did not have friends.  He had problems with his 
temper and sometimes awakened from sleep violently.  The 
veteran still lived with his wife and two daughters; however, 
he stated that they had problems with him.

In May 1998, the veteran provided lay statements from his 
brother, wife and sister. His brother stated that the veteran 
often had violent outbursts, difficulty sleeping, difficulty 
working with people, and difficulty getting along with 
others, including his family.  His sister reported that the 
veteran was difficult to get along with and once shot at her 
when she did not give him a cigarette.  Finally, the 
veteran's wife reported that the veteran did not associate 
with people other than his family.  She had left him four 
times because of his behavior.

On VA examination of June 29, 1998, the veteran reported that 
he was fired from his last job in March 1998, because he 
could not get along with co-workers.  He had not worked since 
then due to irritability.  It was noted that people feared 
him and that he was assaultive.  He was having nightmares and 
not sleeping well.  The examiner did not see any impairment 
of thought processes, hallucinations or delusions.  He did 
not reveal any inappropriate behavior except for being very 
emotional and having homicidal thoughts.  He almost hit his 
sister.  His personal hygiene was good.  The veteran was 
well-oriented for time, place and person.  There was memory 
impairment and he did not exhibit ritualistic behavior.  His 
speech was in short breaths.  He had anxiety and impaired 
impulse control with sleep impairment with nightmares.  The 
diagnosis included PTSD and paranoid personality.  The 
examiner assigned a GAF score of 45.

In a November 1998 progress note, an examiner reported the 
veteran's thoughts of suicide and his disgust with encounters 
with others, and his preference to spend time with his dog.  
The veteran also reported that he had ongoing problems with 
work, and that he ended up taking a medical resignation on 
March 17, 1998.

In an addendum to the June 1998 report, prepared on January 
19, 2000, the examiner stated that the comments about the 
veteran's mental status were misconstrued.  The examiner 
explained that the determination that the veteran was not 
psychotic, should not have been construed to mean that he was 
normal and was not suffering from PTSD.  The examiner 
assessed severe PTSD and considered the veteran disabled.

At a November 2000 VA examination, the veteran was 
appropriately dressed in military clothes.  During the 
examination, his mood was highly irritable.  He looked around 
the room and was somewhat suspicious and paranoid.  He 
admitted that he heard voices, but did not exhibit looseness 
of associations.  Affect was anxious and angry.  He had some 
ideas of reference, but denied suicidal and homicidal plans.  
The examiner noted the veteran's difficulty with 
concentration, as well as his frequent intrusive thoughts 
about Vietnam.  His frustration tolerance was poor.  The 
veteran's interpersonal relationship was impaired because of 
his underlying hostility, anger and paranoia.  His judgment 
and insight was somewhat limited.  However, he was oriented 
to time, place and person.  The examiner noted that the 
veteran is of average intelligence.  The examiner noted poor 
interpersonal relationships because of underlying anger and 
paranoia.  The examiner assigned a GAF of 60.  The examiner 
explained that a GAF score of 60 was assigned because the 
veteran had not been hospitalized, was attending the 
outpatient program, and was not homicidal or suicidal.  The 
examiner commented that the veteran was suffering from PTSD 
with paranoid features.  It was further noted that due to the 
underlying anger, hostility and paranoia, the veteran's 
interpersonal relationships were poor and that he could not 
get along with authority figures.  The examiner also found 
significant vocational and social impairment as the veteran 
was living with his wife, but he did not have any friends and 
usually spent his time doing yard work and visiting his 
daughter in the hospital.  

In October 2003, the veteran testified that his level of 
disability had increased prior to the January 19, 2000 
effective date assigned for the 100 percent rating.  He 
advised that he began receiving Social Security disability in 
2001.  He discussed his treatment, as well as his ongoing 
problems with anger, violent outbursts, and inability to 
maintain employment.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

On and before November 6, 1996, the rating schedule directed 
that a 10 percent evaluation is assigned for PTSD when the 
criteria for is less than for 30 percent, with emotional 
tension, or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment of the 
ability to establish and maintain effective or favorable 
relationships with people and by reason of psychoneurotic 
symptoms the reliability, flexibility, efficiency levels are 
so reduced as to result in considerable social impairment.  A 
70 percent evaluation required severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate so adversely affected to result in 
virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).   The Court, in 
Johnson v. Brown, 7 Vet. App. 95 (1994), held that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  Therefore, if the veteran's 
PTSD results in either (1) ". . . virtual isolation in the 
community," (2) "[t]otally incapacitating psychoneurotic 
symptoms . . .," or (3) "[demonstrable inability] to obtain 
or retain employment," a 100 percent schedular rating would 
be applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders. 

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 10 percent evaluation is 
assigned for PTSD when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to the appellant should apply.  Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  Here as the veteran's 
initial claim was filed in October 1995, the Board is 
obligated to evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 55-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
CAVC recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

In this case, the Board finds that for the period from 
October 27, 1995 to December 3, 1996, a 50 percent rating is 
warranted.  The recorded findings do show that the veteran 
was having ongoing problems with anger, explosive and 
assaultive behavior, poor sleep pattern, nightmares, and 
difficulty maintaining employment due to verbal 
aggressiveness toward superiors.  However, the records also 
show that he reported good communication with his wife, 
denied suicidal and homicidal ideas, and improved temper, 
insight and judgment through supportive counseling.  There 
were no flights of ideas, loosening of associations, or  
hallucinations.  Additionally, there were no findings that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

A review of the December 4, 1996 VA examination shows that an 
increase in symptoms was demonstrated, and that the 
application of the old criteria results in the assignment of 
a 100 percent rating.  At the time of this examination, the 
veteran reported auditory hallucinations and the examiner 
noted paranoid thoughts.  The examiner found serious 
impairment in social, occupational and personal functioning.  
The examiner also pointed out the veteran's difficulty 
controlling his anger and that he tended to become enraged.  
Subsequent VA medical records and examinations reveal that 
the veteran experienced increased sleep disturbances, 
nightmares, flashbacks, paranoia, suspiciousness, auditory 
hallucinations, hostility toward coworkers and supervisors, 
impulse control, thoughts of violence and homicide, and 
social isolation and avoidance.  Also, during this period, 
the veteran stopped working due to his behavior.  The VA 
examiners described his symptoms as severe and assigned GAFs 
ranging from 45 to 60.  It was also noted that the veteran 
was disabled due to his severe PTSD.  

The Board notes that the Court found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson, 7 Vet. App. at 99.  The Board concludes that as of 
December 4, 1996 - but not earlier -- the evidence supports a 
finding that the veteran's PTSD warrants a total schedular 
evaluation, under the regulations that were in effect prior 
to November 7, 1996, and which are applicable subsequent to 
that date pursuant to Karnas.

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of a 50 percent evaluation for PTSD for the 
period of October 27, 1995 to December 3, 1996, and the 
assignment of a total schedular 100 percent evaluation for 
the period beginning December 4, 1996. 


ORDER

Entitlement to a 50 percent rating for the period of October 
27, 1995 to December 3, 1996 has been established, and the 
appeal is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to a 100 percent rating for the period beginning 
December 4, 1996 has been established, and the appeal is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  




____________________________                       
____________________________
       CHERYL L. MASON                                     
JOAQUIN AGUAYO-PERELES
         Veterans Law Judge                                               
Veterans Law Judge 
      Board of Veterans' Appeals                                
Board of Veterans' Appeals



		
	MARK W. GREENSTREET
	Veterans Law Judge 
                                            Board of 
Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



